  Case
Form     18-18026 Doc
     G5 (20200113_bko)     31  Filed 04/15/20 Entered 04/15/20 08:35:39              Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )        Case Number: 18-18026
                                              )
Kamal N Modi                                  )              Chapter: 13
                                              )
                                              )                       Honorable Janet S. Baer
                                              )                         Kane
               Debtor(s)                      )

                                    AGREED DEFAULT ORDER

        THIS CAUSE coming on to be heard upon the Motion for Relief from Automatic Stay and Co-
Debtor Stay filed by loanDepot.com, LLC (the "Movant"), a secured creditor or servicing agent for a
secured creditor holding a lien on property of the Debtor and Co-Debtor Niki Modi commonly known
as 477 Woodhollow Ln, Bartlett, Illinois 60103 (the "Property"), due notice having been given to all
parties entitled thereto, and the Court having jurisdiction and being fully advised in the premises:

         IT IS HEREBY ORDERED THAT:

       1. The current post-petition arrearage through April 30, 2020 is $2,923.80. The arrears
include:
            $1,031.00 attorney fees and costs;
            1 (October 2019) payment @ $2,086.16 = $2,086.16;
            6 (November 2019 to April 2020) payments @ $2,141.62 = $12,849.72;
            Less funds in Debtor's suspense account in the approximate amount of $1,043.08; and
            Less funds received from Debtor on or about March 25, 2020 in the amount of $12,000.00.

       2. In addition to making the regular post-petition payments timely, the Debtor shall cure the
remaining arrears of $2,923.80 by making the following monthly payments directly to loanDepot.com,
LLC:
             $487.30 on or before May 15, 2020;
             $487.30 on or before June 15, 2020;
             $487.30 on or before July 15, 2020;
             $487.30 on or before August 15, 2020;
             $487.30 on or before September 15, 2020; and
             $487.30 on or before October 15, 2020.

        3. If the Debtor fails to timely pay two or more (i) regular monthly payments, increased or
decreased as necessary to reflect changes in variable interest rates, escrow requirements, collection
costs, or similar matters; (ii) plan payments to the chapter 13 trustee; (iii) payments for property
insurance and/or general real estate taxes; or (iv) the Debtor fails to cure the arrears pursuant to
paragraph 2 above, then the Debtor shall be deemed to be in default. Upon the Movant's notice of the
default to the Debtor, Co-Debtor, and the Debtor's attorney, the Debtor shall have fourteen (14) days
from the date that the Notice of Default is filed to cure the default. If the default is not cured within
fourteen (14) days from the date that the Notice of Default is filed, the automatic stay and co-debtor
stay shall be modified as to the Property upon the Movant's filing of a Notice of Modification with the
  Case
Form     18-18026 Doc
     G5 (20200113_bko)     31    Filed 04/15/20 Entered 04/15/20 08:35:39 Desc Main
                                   Document        Page 2 of 2
Court. The filing of a Notice of Modification shall have the legal effect of modifying the automatic stay
and co-debtor stay without further order of the Court.

        4. The Debtor may avail himself of the cure provision set forth in paragraph 2 or 3 above a total
of two (2) times. In the event of a third default, the Movant may file a Notice of Modification with the
Court, and the automatic stay and co-debtor stay will automatically modify without further order as the
Debtor will no longer have the right to cure thereunder.

        5. The proof of claim filed by the Movant shall stand unaffected and payments made thereunder
shall be paid to the Movant until a Notice of Default and Notice of Modification are filed with the
Bankruptcy Court.

      6. If the Debtor's bankruptcy case is dismissed or converted to another chapter, this agreed
repayment order shall be void.

        7. In the event that Heavner, Beyers & Mihlar, LLC should have to send out any Notices of
Default, the Debtor shall pay $50.00 per notice, as additional attorneys' fees, in addition to whatever
funds are needed to cure the default and that said additional funds must be tendered prior to the
expiration of the cure period as set forth in the Notice.

  AGREED:

   loanDepot.com, LLC
/s/ Cheryl Considine
Cheryl Considine
one of its attorneys

   Kamal N Modi
/s/ David H. Cutler
David H. Cutler, his/her attorney

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: April 15, 2020                                               United States Bankruptcy Judge

Prepared by:
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
